ROBERT L. BLAND, Judge.
The claim in this case, for which an award is made, is predicated upon the damage resulting from a dynamite explosion which occurred on secondary road No. 18/1, in Nicholas county, West Virginia, under the jurisdiction of the state road commission, on June 18, 1946. On that day, according to the record of the claim, prepared by the head of the state agency against which it is asserted and filed in the Court of Claims on September 18, 1946. in Nicholas county, West Virginia, Edward Spencer and his son, Lindbergh Spencer, employees of the state road commission, put off a shot of dyna-miate, drilled type, two hundred and forty feet from where claimant J. F. Bond was working his horse ploughing corn. The horse, becoming frightened by the blast, ran away with the cultivator plow attached. The animal’s right rear leg below the hock joint was so badly lacerated that it was necessary to destroy it. The evidence shows that the horse was valuable and that its reasonable worth was $150.00. Claimant only asks that amount by way of damages, although it appears *243that his plow and harness were broken and damaged. As a result of the accident it appears from the record that claimant was obliged to expend approximately $90.00 to do the work in which he was engaged when the blasting occurred. No warning of the intended blasting was given at claimant’s dwelling house approximately five hundred feet from the point where the blasting was done. Proper precautionary measures against danger were not employed by the employees of the road commission. The claim is concurred in by the state road commission and approved by an assistant attorney general. The state maintenance engineer, the district engineer and the state claim agent recommended compensation to the claimant.
In our opinion the claim in question is meritorious and one for which an appropriation of the public revenue should be made by the Legislature; and an award is, therefore, made in favor of claimant J. F. Bond for the sum of one hundred and fifty dollars, ($150.00).